Birdsong, Judge.
Calvin Ward was convicted of selling marijuana in violation of the Controlled Substances Act and sentenced to serve five years. He filed his notice of appeal on June 18, 1982. Pursuant to Rule 27 (a) and Rule 14 of this court, on October 12,1982, counsel for Ward was directed to file an enumeration of errors and brief not later than the *167end of the working day of October 18, 1982 or suffer dismissal. No enumerations of error or brief have been filed to this date in support of the notice of appeal notwithstanding the order of this court. It is apparent therefore that the appeal has been abandoned. See Henry v. State, 162 Ga. App. 108 (290 SE2d 210).
Decided January 19, 1983.
William D. Smith, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Chris Jensen, Assistant District Attorneys, for appellee.
Nevertheless, considering the fact that Ward has suffered the loss of his freedom, rather than order dismissal, we have carefully examined the record and transcript to preclude any prejudice to the rights of the appellant Ward. Our examination of the file disclosed no harmful error. Moreover, the evidence presented to the jury was of a nature and quantity to satisfy any reasonable trier of fact of Ward’s guilt of selling marijuana to an undercover agent beyond any reasonable doubt. See Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528).
In the absence of any harmful error and in the face of the abandonment of the appeal because of the failure to file any enumeration of error or brief, we will affirm the judgment. Mosely v. Mosely, 244 Ga. 208 (259 SE2d 462).

Judgment affirmed.


McMurray, P. J., and Banke, J., concur.